Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/10/2022 is considered.

Drawings
The drawings filed on: 01/31/2022 are accepted.

Allowable Subject Matter
Claims 25, 26, 33, and 34 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24, 32 and 40 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

With regards to claim 24, it recites “a normal” text size. This phrase of ‘normal’ is subjective, as it is unclear as to the metes and bounds of the limitation. The examiner suggests defining ‘normal’ or using the word ‘default’ if it is supported in the specification.

With regards to claims 32 and 40, they are rejected under similar rationale as claim 24 above.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 37-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because of the following:

With regards to claim 37, the claimed ‘computer storage media’ is defined in the specification (paragraph 0049) in open ended language such that it encompasses transitory media/signals. It is noted that although paragraph 0050 explains that compute storage media does not include communication media, the phrase communication media is also defined in an open ended manner such that it might not be strictly signal/transitory-signals. In other words, the open ended nature of the specification allows the scope of the phrase ‘computer storage media’ to include signal/transitory media/signals, and thus, the claim is not statutory. See MPEP 2106 below:

“Non-limiting examples of claims that are not directed to any of the statutory categories include:
Transitory forms of signal transmission (often referred to as "signals per se"), such as a propagating electrical or electromagnetic signal or carrier wave …
As the courts' definitions of machines, manufactures and compositions of matter indicate, a product must have a physical or tangible form in order to fall within one of these statutory categories. Digitech, 758 F.3d at 1348, 111 USPQ2d at 1719. Thus, the Federal Circuit has held that a product claim to an intangible collection of information, even if created by human effort, does not fall within any statutory category. Digitech, 758 F.3d at 1350, 111 USPQ2d at 1720 (claimed "device profile" comprising two sets of data did not meet any of the categories because it was neither a process nor a tangible product). Similarly, software expressed as code or a set of instructions detached from any medium is an idea without physical embodiment. See Microsoft Corp. v. AT&T Corp., 550 U.S. 437, 449, 82 USPQ2d 1400, 1407 (2007); see also Benson, 409 U.S. 67, 175 USPQ2d 675 (An "idea" is not patent eligible). Thus, a product claim to a software program that does not also contain at least one structural limitation (such as a "means plus function" limitation) has no physical or tangible form, and thus does not fall within any statutory category. Another example of an intangible product that does not fall within a statutory category is a paradigm or business model for a marketing company. In re Ferguson, 558 F.3d 1359, 1364, 90 USPQ2d 1035, 1039-40 (Fed. Cir. 2009).
Even when a product has a physical or tangible form, it may not fall within a statutory category. For instance, a transitory signal, while physical and real, does not possess concrete structure that would qualify as a device or part under the definition of a machine, is not a tangible article or commodity under the definition of a manufacture (even though it is man-made and physical in that it exists in the real world and has tangible causes and effects), and is not composed of matter such that it would qualify as a composition of matter. Nuijten, 500 F.3d at 1356-1357, 84 USPQ2d at 1501-03. As such, a transitory, propagating signal does not fall within any statutory category. Mentor Graphics Corp. v. EVE-USA, Inc., 851 F.3d 1275, 1294, 112 USPQ2d 1120, 1133 (Fed. Cir. 2017); Nuijten, 500 F.3d at 1356-1357, 84 USPQ2d at 1501-03.”

With regards to claims 38-40, they are rejected under similar rationale since they depend upon claim 37 and do not resolve the deficiencies of claim 37. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-24, 27, 29-32, 35, 37-40 of ‘241 of the instant application (hereinafter ‘241) are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10705683 (hereinafter ‘683). Although the claims at issue are not identical, they are not patentably distinct from each other because:

With regards to claim 21 of ‘241, it is broader than claim 3 of ‘683, and thus claim 3 teaches the limitations of claim 21.

With regards to claim 22 of ‘241, it is broader than claim 3 of ‘683, and thus claim 3 teaches the limitations of claim 22.

With regards to claim 23 of ‘241, it is broader than claim 3 of ‘683, and thus claim 3 teaches the limitations of claim 23.

With regards to claim 24 of ‘241, it is broader than claim 3 of ‘683, and thus claim 3 teaches the limitations of claim 24.

With regards to claim 27 of ‘241, it is broader than claim 3 of ‘683, and thus claim 3 teaches the limitations of claim 27.

With regards to claim 29 of ‘241, it is rejected under similar rationale as claim 21, and is rejected under similar rationale.

With regards to claim 30 of ‘241, it is rejected under similar rationale as claim 21, and is rejected under similar rationale.

With regards to claim 31 of ‘241, it is rejected under similar rationale as claim 23, and is rejected under similar rationale.

With regards to claim 32 of ‘241, it is rejected under similar rationale as claim 24, and is rejected under similar rationale.

With regards to claim 35 of ‘241, it is rejected under similar rationale as claim 27, and is rejected under similar rationale.

With regards to claim 37 of ‘241, it is rejected under similar rationale as claim 21, and is rejected under similar rationale.

With regards to claim 38 of ‘241, it is rejected under similar rationale as claim 22, and is rejected under similar rationale.

With regards to claim 39 of ‘241, it is rejected under similar rationale as claim 23, and is rejected under similar rationale.

With regards to claim 40 of ‘241, it is rejected under similar rationale as claim 24, and is rejected under similar rationale.

Claims 28 and 36 of ‘241 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10705683 in view of Wang (US Application: US 2015/0334075, published: Nov. 19, 2015, filed: May 1, 2015). 

With regards to claim 28, claim 3 of ‘241 teaches the limitations of claim 28 for “wherein changing the format of the message determined to include occurrence of the call-out feature comprises at least one of: changing … in the message determined to include the occurrence of the call out feature so … text is different than .. text in the one or more other messages” with the exception that the format of the text is a color of the text … different than a color of text in the one more other messages”. 

However claim 3 of ‘241 does not teach the format of the text is a color of the text … different than a color of text in the one more other messages.

Yet Wang teaches with the exception that the format of the text is a color of the text … different than a color of text in the one more other messages (Fig 3: as shown messages from another user could be visualized in a different manner (different color text and different color background within a graphical container) from the current user’s messages (that is using the device)).
	
It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified claim 3’s ability to change the formatting of text of a message such that it is different than other messages, such that the formatting could have included color formatting, as taught by Wang. The combination would have  provided visible impact on … objects included within the message thread (Wang et al, paragraph 0007).

With regards to claim 36 of ‘241, it is rejected under similar rationale as claim 28, and is rejected under similar rationale.

Claims 21-24, 27, 29-32, 35, 37-39 and 40 of ‘241 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 11256393 (hereinafter ‘393). 

With regards to claim 21, claim 5 of ‘393 teaches the limitations of claim 21, since claim 21 is broader than claim 5 of ‘393.

With regards to claim 22, claim 5 of ‘393 teaches the limitations of claim 22, since claim 22 is broader than claim 5 of ‘393.

With regards to claim 23, claim 5 of ‘393 teaches the limitations of claim 23, since claim 23 is broader than claim 5 of ‘393.

With regards to claim 24, claim 5 of ‘393 teaches the limitations of claim 24, since claim 24 is broader than claim 5 of ‘393.

With regards to claim 27, claim 5 of ‘393 teaches the limitations of claim 27, since claim 27 is broader than claim 5 of ‘393.

With regards to claim 29 of ‘241, it is rejected under similar rationale as claim 21, and is rejected under similar rationale.

With regards to claim 30 of ‘241, it is rejected under similar rationale as claim 21, and is rejected under similar rationale.

With regards to claim 31 of ‘241, it is rejected under similar rationale as claim 23, and is rejected under similar rationale.

With regards to claim 32 of ‘241, it is rejected under similar rationale as claim 24, and is rejected under similar rationale.

With regards to claim 35 of ‘241, it is rejected under similar rationale as claim 27, and is rejected under similar rationale.

With regards to claim 37 of ‘241, it is rejected under similar rationale as claim 21, and is rejected under similar rationale.

With regards to claim 38 of ‘241, it is rejected under similar rationale as claim 22, and is rejected under similar rationale.

With regards to claim 39 of ‘241, it is rejected under similar rationale as claim 23, and is rejected under similar rationale.

With regards to claim 40 of ‘241, it is rejected under similar rationale as claim 24, and is rejected under similar rationale.


Claims 28 and 36 of ‘241 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 11256393 (hereinafter ‘393) in view of Wang (US Application: US 2015/0334075, published: Nov. 19, 2015, filed: May 1, 2015). 

With regards to claim 28, claim 5 of ‘393 teaches the limitations of claim 28 for “wherein changing the format of the message determined to include occurrence of the call-out feature comprises at least one of: changing … in the message determined to include the occurrence of the call out feature so … text is different than .. text in the one or more other messages” with the exception that the format of the text is a color of the text … different than a color of text in the one more other messages”. 
However claim 5 of ‘393 does not teach the format of the text is a color of the text … different than a color of text in the one more other messages.

Yet Wang teaches with the exception that the format of the text is a color of the text … different than a color of text in the one more other messages” (Fig 3: as shown messages from another user could be visualized in a different manner (different color text and different color background within a graphical container) from the current user’s messages (that is using the device)).
	
It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified claim 3’s ability to change the formatting of text of a message such that it is different than other messages, such that the formatting could have included color formatting, as taught by Wang. The combination would have  provided visible impact on … objects included within the message thread (Wang et al, paragraph 0007).

With regards to claim 36 of ‘241, it is rejected under similar rationale as claim 28, as explained in the rejection immediately above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21, 29 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Dodsworth (US Patent: 8230350, issued: Jul. 24, 2012, filed: Jul. 3, 2009) in view of Castellucci (US Application: US 2010/0175003, published: Jul. 8, 2010, filed: Jan. 5, 2009).

21. (New) Dodsworth teaches a method comprising: 
monitoring, by one or more processors, messages of a messaging thread (messages are analyzed to determine if there is an occurrence of a user’s name mentioned in the messages as identification data as explained in Fig. 4, and column 8, lines 4-15: “received data messages including user's name, screen name, or other identification data, are displayed. As discussed in more detail below, in addition to the predefined display columns 450, 452, 454, the user may create additional display columns 400 configured to display data messages based on the meta-data and/or identification data associated with each data message”.);
determining, based at least in part on the monitoring and at a first time, whether a message posted to the messaging thread includes an occurrence of a call-out feature specifying a first user identification corresponding to a first user of the messaging thread (messages are analyzed to determine if there is an occurrence of a user’s name mentioned in the messages as identification data and those messages are displayed over time in a ‘Direct Messages’  as explained in Fig. 4, and column 8, lines 4-15: “received data messages including user's name, screen name, or other identification data, are displayed. As discussed in more detail below, in addition to the predefined display columns 450, 452, 454, the user may create additional display columns 400 configured to display data messages based on the meta-data and/or identification data associated with each data message”. ) and not a second user identification corresponding to a second user of the messaging thread (Fig. 4, and column 8, lines 4-15: other messages that don’t specifically mention the user’s name would not meet the filter criteria for a ‘mentions’ column, but the other messages could meet other columns/threads such as meeting a friend’s column/thread would instead be displayed not in a ‘mentions’ column, but a friends column ); 
receiving additional messages posted to the messaging thread subsequent to the message, the additional messages including a most recent message posted to the messaging thread (Fig 4, Fig 7: as shown each column is assigned a set of call-out criteria, and each column includes other messages that could include a most recent message displayed at the top, should the received message have been received and logged/recorded prior to the most recent one); 
receiving, in association with a second time that is after the first time and via an account associated with the first user identification, a request to view the messaging thread (Fig. 2: messages over time in a data message stream are received and processed, and logical request to update and display the processed message in an assigned column/thread is implemented);
 in response to receiving the request to view the messaging thread: causing a computing device associated with the account to operate in a first mode that displays a first user interface arrangement if it is determined that the message posted to the messaging thread includes the occurrence of the call-out feature, the first user interface arrangement including the message determined to include the occurrence of the call-out feature and not the most recent message posted to the messaging thread (Fig 4 and Fig. 7: a column/thread can display received messages logged over time such that the message that includes a call-out criteria of a specific mention of a user can be displayed in time order such that if the received message was logged earlier and subsequent messages that were also logged were processed and identified as including the call out criteria/mention are displayed in chronological fashion) .

However Dodsworth does not expressly teach corresponding to a second user of the messaging thread; …. or causing a computing device associated with the account to operate in a second mode that displays a second user interface arrangement if it is determined that the message posted to the messaging thread does not include the occurrence of the call-out feature, the second user interface arrangement including at least some of the additional messages posted to the messaging thread subsequent to the message and does not include the message determined to not include the occurrence of the call-out feature.

Yet Castellucci teaches corresponding to a second user of the messaging thread (Fig 6A: a plurality of users can be part of a same thread/group); …. or causing a computing device associated with the account to operate in a second mode that displays a second user interface arrangement if it is determined that the message posted to the messaging thread does not include the occurrence of the call-out feature (Fig 6B: a message does not include an associated currently selected specific call-out/VDT feature/category such as ‘Kate: Yessssss also for me’), the second user interface arrangement including at least some of the additional messages posted to the messaging thread subsequent to the message and does not include the message determined to not include the occurrence of the call-out feature (Fig 6B: a second interface arrangement includes a message such as ‘Kate: Yessssss also for me’, and other messages received afterwards can be displayed subsequent to that message that does not correspond to a currently selected specific VDT feature/category/call-out (and thus not highlighted), such as ‘Kate: How much for that one’ and ‘Bob: You’re Joking, right? I know you very well’).

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified Dodsworth’s ability to implement a call out feature/criteria to trigger a categorization of received messages for viewing, such that the triggering could have categorized a plurality of messages in a same thread that include or exclude a specific current trigger/call-out criteria, as taught by Castellucci. The combination would have allowed Dodsworth to have reduced difficulty for users participating in a chat when identifying and reading useful messages in a reasonable order of time (Castellucci, paragraph 0004). 

29. (New) Dodsworth and Castellucci teaches a system comprising: one or more processing units; and computer-readable media storing instructions that, when executed by the one or more processing units, cause the system to perform operations comprising: monitoring, by one or more processors, messages of a messaging thread; determining, based at least in part on the monitoring and at a first time, whether a message posted to the messaging thread includes an occurrence of a call-out feature specifying a first user identification corresponding to a first user of the messaging thread and not a second user identification corresponding to a second user of the messaging thread; receiving additional messages posted to the messaging thread subsequent to the message, the additional messages including a most recent message posted to the messaging thread; receiving, in association with a second time that is after the first time and via an account associated with the first user identification, a request to view the messaging thread; in response to receiving the request to view the messaging thread: causing a computing device associated with the account to operate in a first mode that displays a first user interface arrangement if it is determined that the message posted to the messaging thread includes the occurrence of the call-out feature, the first user interface arrangement including the message determined to include the occurrence of the call-out feature and not the most recent message posted to the messaging thread; or causing a computing device associated with the account to operate in a second mode that displays a second user interface arrangement if it is determined that the message posted to the messaging thread does not include the occurrence of the call-out feature, the second user interface arrangement including at least some of the additional messages posted to the messaging thread subsequent to the message and does not include the message determined to not include the occurrence of the call-out feature, as similarly explained in the rejection of claim 21 and is rejected under similar rationale.

37. (New) Dodsworth and Castellucci teaches One or more computer storage media storing instructions that, when executed by one or more processing units, cause a system to perform operations comprising: monitoring, by one or more processors, messages of a messaging thread; determining, based at least in part on the monitoring and at a first time, whether a message posted to the messaging thread includes an occurrence of a call-out feature specifying a first user identification corresponding to a first user of the messaging thread and not a second user identification corresponding to a second user of the messaging thread; receiving additional messages posted to the messaging thread subsequent to the message, the additional messages including a most recent message posted to the messaging thread; receiving, in association with a second time that is after the first time and via an account associated with the first user identification, a request to view the messaging thread; in response to receiving the request to view the messaging thread: causing a computing device associated with the account to operate in a first mode that displays a first user interface arrangement if it is determined that the message posted to the messaging thread includes the occurrence of the call-out feature, the first user interface arrangement including the message determined to include the occurrence of the call-out feature and not the most recent message posted to the messaging thread; or causing a computing device associated with the account to operate in a second mode that displays a second user interface arrangement if it is determined that the message posted to the messaging thread does not include the occurrence of the call-out feature, the second user interface arrangement including at least some of the additional messages posted to the messaging thread subsequent to the message and does not include the message determined to not include the occurrence of the call-out feature, as similarly explained in the rejection of claim 21, and is rejected under similar rationale.

Claim(s) 22, 30, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Dodsworth (US Patent: 8230350, issued: Jul. 24, 2012, filed: Jul. 3, 2009) in view of Castellucci (US Application: US 2010/0175003, published: Jul. 8, 2010, filed: Jan. 5, 2009) in view of Klassen et al (US Patent: 8631353, issued: Jan. 14. 2014, filed: Jan. 26, 2012).

22. (New) The method of claim 21, the combination of Dodsworth and Castellucci teaches wherein causing the computing device associated with the account to operate in the first mode that displays the first user interface arrangement if it is determined that the message posted to the messaging thread includes the occurrence of the call- out feature … , as similarly explained in the rejection of claim 21 and is rejected under similar rationale. 

However the combination does not expressly teach … comprises causing a display to transition from the second user interface arrangement to the first user interface arrangement.

Yet Klassen et al teaches … comprises causing a display to transition from the second user interface arrangement to the first user interface arrangement (Fig 5: text of a conversation’s content is not displayed for ‘IM2’, however a numerical indicator is displayed and when the user indicates selection of the indicator of ‘IM2’ in Fig 6, the interface switches to display a portion of the conversation such as shown ‘AIM red98: See you at 4:00’. Additionally, Fig 7 shows that a plurality of users can be associated with one conversation).
	It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified Dodsworth and Castellucci’s ability implement a trigger feature/new-message-action and bringing focus to the new message (by updating a display to include the message), such that the trigger feature/new-message-action is modified to display a visual notification as the new-message-action and upon selection of the indicator, bringing focus for a conversation (having the message) from being not displayed to displaying a portion of the conversation as taught by Klassen et al. The combination would have allowed Dodsworth and Castellucci to have allowed “information to be made available to a user quicker than previously available” (Klassen et al, column 2, lines 2-5).

30. (New) The system of claim 29, the combination of Dodsworth, Castellucci and Klassen et al teaches wherein causing the computing device associated with the account to operate in the first mode that displays the first user interface arrangement if it is determined that the message posted to the messaging thread includes the occurrence of the call- out feature comprises causing a display to transition from the second user interface arrangement to the first user interface arrangement, as similarly explained in the rejection 22, and is rejected under similar rationale.

38. (New) The one or more computer storage media of claim 37, the combination of Dodsworth, Castellucci and Klassen et al teaches wherein causing the computing device associated with the account to operate in the first mode that displays the first user interface arrangement if it is determined that the message posted to the messaging thread includes the occurrence of the call-out feature comprises causing a display to transition from the second user interface arrangement to the first user interface arrangement, as similarly explained in the rejection 22, and is rejected under similar rationale.

Claim(s) 23, 24, 27, 28, 31, 32, 35, 36, 39 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Dodsworth (US Patent: 8230350, issued: Jul. 24, 2012, filed: Jul. 3, 2009) in view of Castellucci (US Application: US 2010/0175003, published: Jul. 8, 2010, filed: Jan. 5, 2009) in view of Wang (US Application: US 2015/0334075, published: Nov. 19, 2015, filed: May 1, 2015), and further in view of Fenn (US Application US 20110074790, published: Mar. 31, 2011, filed: Sep. 29, 2009).

23. (New) The method of claim 21, the combination of Dodsworth and Castellucci teaches wherein the first user interface arrangement, ... the message determined to include the occurrence of the call-out feature … , as similarly explained in the rejection for claim 21, and is rejected under similar rationale.

However the combination does not expressly teach … visually distinguishes the message determined to include the occurrence of the call-out feature from one or more other messages by increasing a size of the message determined to include the occurrence of the call-out feature for a predetermined period of time.

Yet Wang teaches visually distinguishes the message determined to include the occurrence … from one or more other messages … (Fig 3: as shown messages from another user could be visualized in a different manner (different color text and different color background within a graphical container) from the current user’s messages (that is using the device)).
	It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified Dodsworth and Castellucci’s ability to provide a visual update to include the message within a displayed conversation/thread having the message, such that the displayed conversation is further enhanced to apply a visual distinguishing effect to the message from the other user with respect to the user of the current device, as taught by Wang et al. The combination would have allowed to have provided visible impact on … objects included within the message thread (Wang et al, paragraph 0007).

However the combination does not expressly teach visually distinguishes by increasing a size of the message determined to include the occurrence of the call-out feature for a predetermined period of time.
Yet Fenn teaches visually distinguishes by increasing a size of the message determined to include the occurrence of the call-out feature for a predetermined period of time (paragraphs 0012 and 0042: a portion of newly entered data is enlarged from a previous/normal-size until a predetermined threshold of time).

It would have been obvious to one of ordinary skill in the art before the invention was effectively filed to have modified Dodsworth, Castellucci and Wang et al’s ability to apply a type of visual color effect to a text message/object submitted by a user to visually distinguish the message/object from another user’s message/object within a conversation, such that the type of visual effect to the text of a message would further include visually scaling effect to enlarge text messages then bring brought back to normal size after a time, as taught by Fenn. The combination would have allowed Dodsworth, Castellucci and Wang et al to have helped users having “reduced vision … and increased readability” (Fenn, paragraph 0042). 

24. (New) The method of claim 23, Dodsworth, Castellucci, Wang et al and Fenn teaches wherein increasing the size of the message determined to include the occurrence of the call-out feature comprises increasing a size of text from a normal text size to an enlarged text size in association with a predetermined scaling factor, as similarly explained in the rejection of claim 23, and is rejected under similar rationale.

27. (New) The method of claim 21, Dodsworth, Castellucci, Wang et al and Fenn teaches wherein the first user interface arrangement visually distinguishes the message determined to include the occurrence of the call-out feature from one or more other messages by changing a format of the message determined to include the occurrence of the call-out feature compared to a format of the one or more other messages for a predetermined period of time, as similarly explained in the rejection of claim 23 (the size format is changed for a period of time), and is rejected under similar rationale.

28. (New) The method of claim 27, the combination of Dodsworth and Castellucci teaches  wherein changing the format of the message determined to include the occurrence of the call-out feature comprises at least one of: changing a color of text in the message determined to include the occurrence of the call- out feature so the color of text is different than a color of text in the one or more other messages; changing a background color of the message determined to include the occurrence of the call-out feature so the background color is different than a background color of the one or more other messages; increasing the opaqueness of the one or more other messages; or causing the message determined to include the occurrence of the call-out feature to flash, as similarly explained in the rejection of claim 23 (the combination has been explained to teach that the text is not only formatted with color , but also with size), and is rejected under similar rationale.

31. (New) The system of claim 29, Dodsworth, Castellucci, Wang et al and Fenn teaches wherein the first user interface arrangement visually distinguishes the message determined to include the occurrence of the call-out feature from one or more other messages by increasing a size of the message determined to include the occurrence of the call-out feature for a predetermined period of time, as similarly explained in the rejection of claim 23, and is rejected under similar rationale.

32. (New) The system of claim 31, Dodsworth, Castellucci, Wang et al and Fenn teaches wherein increasing the size of the message determined to include the occurrence of the call-out feature comprises increasing a size of text from a normal text size to an enlarged text size in association with a predetermined scaling factor, as similarly explained in the rejection of claim 24, and is rejected under similar rationale.

35. (New) The system of claim 29, Dodsworth, Castellucci, Wang et al and Fenn teaches wherein the first user interface arrangement visually distinguishes the message determined to include the occurrence of the call-out feature from one or more other messages by changing a format of the message determined to include the occurrence of the call-out feature compared to a format of the one or more other messages for a predetermined period of time, as similarly explained in the rejection of claim 23 (the size format is changed for a period of time), and is rejected under similar rationale.

36. (New) The system of claim 35, Dodsworth, Castellucci, Wang et al and Fenn teaches wherein changing the format of the message determined to include the occurrence of the call-out feature comprises at least one of: changing a color of text in the message determined to include the occurrence of the call- out feature so the color of text is different than a color of text in the one or more other messages; changing a background color of the message determined to include the occurrence of the call-out feature so the background color is different than a background color of the one or more other messages; increasing the opaqueness of the one or more other messages; or causing the message determined to include the occurrence of the call-out feature to flash, as similarly explained in the rejection of claim 23 (the combination has been explained to teach that the text is not only formatted with color , but also with size), and is rejected under similar rationale.

39. (New) The one or more computer storage media of claim 37, Dodsworth, Castellucci, Wang et al and Fenn teaches wherein the first user interface arrangement visually distinguishes the message determined to include the occurrence of the call-out feature from one or more other messages by increasing a size of the message determined to include the occurrence of the call-out feature for a predetermined period of time, as similarly explained in the rejection of claim 23, and is rejected under similar rationale.

40. (New) The one or more computer storage media of claim 39, Dodsworth, Castellucci, Wang et al and Fenn teaches wherein increasing the size of the message determined to include the occurrence of the call-out feature comprises increasing a size of text from a normal text size to an enlarged text size in association with a predetermined scaling factor, as similarly explained in the rejection of claim 23, and is rejected under similar rationale.

NOTE
The examiner suggests an interview to discuss how a messages are categorized/grouped to belong to a thread, and also how messages received based on time impact traversal of messages in a thread for allocation and display.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Meixner et al (US Application: US 20180097902): This reference teaches chat message management and organizing received messages into subthreads.
Ertmann et al (US Application: US 2017/0351385):  This reference teaches using a message alias to simply navigation between threads and distinguishing messages in a group conversation.
Patel (US Application: US 2016/0205163): This reference teaches filtering messages into a thread via hashtag identifier recognition.
Taboada et al (US Application: US 2007/0061738): This reference teaches thread navigation to allow a user to jump through messages contained within a single thread.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILSON W TSUI whose telephone number is (571)272-7596. The examiner can normally be reached Monday - Friday 9 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILSON W TSUI/Primary Examiner, Art Unit 2178